Wheeler, J.
There is in the record no statement of facts; •and we must presume in support of the judgment that the verdict was warranted by the evidence.
There manifestly was no error in sustaining exceptions to the defendant’s plea in reconvention. The question has not been made in argument for the appellant, and it is not necessary to determine in this case what is the rule as to the measure of damages, in case of eviction, where the vendee was induced to purchase by the fraudulent representation of the vendor, and he has made improvements on the land. For, to entitle the vendee to recover at all on the ground of eviction, he must have been evicted legally, or by paramount title, which is not averred. ¡Neither is there any averment that the defendant had not access equally with the plaintiff, to the proper *210sources of accurate information as to the extent of his vendor’s title. The plea is, in these and other respects, too manifestly insufficient to require further notice.
Repeated decisions have'settled that where the facts are not presented by the record, this Court will not undertake to revise the rulings of the Court below upon instructions to the jury. (Holman v. Britton, 2 Tex. R.; Armstrong v. Lipscomb, 11 Id.) The judgment is affirmed.
Judgment affirmed.